Citation Nr: 9907719	
Decision Date: 03/23/99    Archive Date: 03/31/99

DOCKET NO.  97-01 359	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for a heart condition.

2.  Entitlement to service connection for post-traumatic 
stress disorder.  

3.  Entitlement to service connection for organic brain 
syndrome.  

4.  Entitlement to service connection for nuclear sclerosis 
cataracts, both eyes.

5.  Entitlement to service connection for tinnitus. 

6.  Entitlement to service connection for balance problems, 
claimed as labyrinthitis and dizziness.

7.  Entitlement to service connection for hypertension.

8.  Entitlement to service connection for arthritis, multiple 
joints, other than arthritis of the left hip, both knees, and 
the cervical spine.  

9.  Entitlement to service connection for a sinus condition.

10.  Entitlement to service connection for neurological 
problems.

11.  Entitlement to service connection for degenerative 
changes of the lumbar spine. 

12.  Whether new and material evidence has been submitted to 
reopen a claim for service connection of a headache disorder.

13.  Whether new and material evidence has been submitted to 
reopen a claim for service connection of hearing loss. 

14.  Whether new and material evidence has been submitted to 
reopen a claim for service connection of right carpal tunnel 
syndrome.

15.  Whether new and material evidence has been submitted to 
reopen a claim for service connection of arthritis of the 
left hip, both knees, and the cervical spine.  

16.  Entitlement to an increased evaluation for recurrent 
subluxation, right shoulder, impingement syndrome, currently 
evaluated as 30 percent disabling.

17.  Entitlement to an increased evaluation for residuals of 
a right hip injury, degenerative changes, right hip, 
evaluated as 10 percent disabling.

18.  Entitlement to a compensable evaluation for hemorrhoids. 

19.  Entitlement to a total evaluation based upon individual 
unemployability.  


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and his brother and sister


ATTORNEY FOR THE BOARD

Ralph G. Stiehm, Associate Counsel


INTRODUCTION

The veteran had active service from March 1953 to March 1957.  
This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a number of rating decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Lincoln, 
Nebraska.  

A September 1990 rating decision, which denied increased 
evaluations for a number of service connected disabilities, 
and a November 1990 rating decision ,which denied service 
connection for a heart disorder, were addressed in a June 
1991 statement of the case issued after the veteran expressed 
disagreements with the earlier decisions.  During a July 1991 
hearing, the veteran expressed continued disagreement with 
the issues addressed in the June 1991 statement of the case 
and thereby perfected his appeal with respect to those 
issues.  Those issues, therefore, currently are before the 
Board.  

An August 1995 rating decision reflects a determination that 
new and material evidence had not been submitted to reopen a 
claim for a headache disorder.  In September 1995, the 
veteran filed a notice of disagreement, and in January 1996, 
the RO provided the veteran with a statement of the case 
addressing that issue.  That Board, further, construes a 
February 1996 statement from the veteran's attorney ad 
expressing continued disagreement with the decision and as 
perfecting the veteran's appeal with respect to that issue.  

A July 1996 rating decision denied service connection for 
multiple disorders addressed in a November 1996 statement of 
the case.  The veteran perfected appeals with respect to 
those issues in December 1996.  

The July 1996 rating decision also denied entitlement to 
individual unemployability; the veteran's disagreement with 
that decision was addressed in a July 1997 statement of the 
case, and the veteran perfected an appeal with respect to 
that issue in August 1997.  

In March 1997, the RO denied service connection for carpal 
tunnel syndrome; the RO addressed the veteran's notice of 
disagreement in a July 1997 statement of the case.  The 
veteran, thereafter, perfected an appeal in August 1997. 


REMAND

The veteran, in a June 1968 statement, indicated that he had 
been seeing a physician, Dr. Bosarth, through the Lincoln, 
VAMC (orthopedic), and requested that records of treatment be 
obtained in support of his claim.  The veteran also indicated 
that he had been seeing a physician identified as Dr. Bentz.  
The claims file does not reflect any attempt by the RO to 
locate any such records.  VA records are deemed to be before 
the Secretary and where possibly determinative, should be 
made part of the claims file.  Bell v. Derwinski, 2 Vet. App. 
611 (1992).  Any pertinent VA records of treatment, 
therefore, should be made part of the claims file, as should 
any other records which the veteran has requested in support 
of a well-grounded claim.  The Board is unable to determine, 
from the veteran's reference to Dr. Bentz, whether treatment 
received through that physician was received exclusively for 
an orthopedic disorder or whether treatment was received for 
another disorder which is the subject of an a current appeal.  
Additional development, therefore, is necessary with respect 
to all issues currently on appeal to secure any records of 
treatment.  


Therefore, this case is REMANDED for the following 
development:

The veteran should be contacted and 
requested to provide the names and 
addresses of any medical health care 
providers, including Dr. Bosarth and Dr. 
Bentz, who have provided treatment for 
the disorders that are the subject of the 
current appeal.  Whether or not the 
veteran responds to the request for 
information, the RO should obtain all 
pertinent VA records of treatment, both 
inpatient and outpatient, including any 
records of treatment for a back 
disability received through the VA 
facility at Lincoln, Nebraska.  If the 
veteran provides the names of any non-VA 
health care providers, the RO should 
attempt to secure these records, as well.  
Any records obtained should be made a 
part of the claims file.  

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of all the 
evidence.  If the benefit sought is not granted, the 
appellant should be furnished a supplemental statement of the 
case, and be afforded the appropriate time period to respond 
before the record is returned to the Board for further 
review.  

The purpose of this REMAND is to obtain additional 
development.  The Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  No action is required of the appellant unless he 
is notified.



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).




- 6 -


